BROADDHS, J.
— On the thirteenth of May, 1899, John Richard Redman obtained from the plaintiff insurance company a policy on his life for the sum of $5,000, payable at *51bis death to the beneficiaries therein named. He died on the twenty-ninth of October of the same year leaving surviving him his wife, Susan A. Redman, and Sallie G. Redman and Richmond Redman, children of the said Susan A., and Martha M. Redman and John K. Redman, children by a former marriage. All of said children are presumed to be minors as they appear in this case by their guardians. The plaintiff insurance company brings this case to settle a controversy as to whom should be paid $2,000 of said insurance money.
Susan A. Redman and her two children, Sallie G. and Richmond E. Redman, claim that they are entitled to all of said insurance money, while Martha M. and John K. Redman claim that they are each entitled to one-fifth of the same. All the parties appeared in the trial court where the case was tried by agreement without formal pleadings. The controversy arises on a construction of the language of the policy. The circuit court held that under the terms of the policy the whole of the insurance money went to Mrs. Susan A. Redman and her two children, Sallie G. and Richard E. Redman, from which holding the two children of the deceased by former marriage, Martha M. and John K. Redman, have appealed.
Eor a proper understanding of the question involved it becomes necessary to quote literally certain parts of said policy of insurance and the application which is expressly made a part of the same, viz.: “The State Life Insurance Company of Indiana: In consideration of the application for this policy which is a part of this contract insures the life of John Richard Redman of Dalton P.- O., county of Chariton, State of Missouri, herein designated the insured, in the sum of five thousand dollars; and does promise to pay the amount of said insurance to Susie A. Redman his wife and their surviving children share and share alike, if living, otherwise to the legal representatives or assigns of said insured,” etc. In the application the deceased used the following language: “The full name of the person to whom the insurance is payable (benefi*52ciary) is Susie A. Eedman and bodily heirs” and “The relationship to me (the person proposed for insurance) is my wife and children.”
Upon principle this case is like that of McDermott v. Life Ass’n, 24 Mo. App. 73, wherein it was held, where the beneficiaries were described in the' application for insurance as “my wife Mary C. Logsdon and children,” that the proceeds of insurance should go to all the children of the assured including those by a former wife. Judge Tiiomi>soN who delivered the opinion of the court said: “In the absence of an expression of a purpose to limit the benefit to a particular class, it must be held on the plainest principles that the assured intended to extend it to all his children.” The court likened it unto a will, to be determined upon similar principles, and quotes with approval Koehler v. Life Ins. Co., 66 Iowa 325. The expression in one of “Susie A. Eedman and bodily heirs” and in the other “My wife, Mary C. Logsdon, and children” are synonymous in the sense in which they are used, for if the term “and children” refers to the children of the assured, the term “and bodily heirs” refers also to the assuredi The application also in describing the relationship of the beneficiaries to the assured uses this language: “The relationship of the beneficiary to me is my wife and children.”
An examination of the policy and the application fails to disclose “an expression of a purpose” to “limit the benefit of the insurance to the children by his last wife.” It can not, in view of what has been said, be held that the words “their children” as used in the policy means children common to both parents. It has been held that the same words used under similar circumstances meant all the children of the assured. Stegler v. Stegler, 77 Va. 163.
Courts as a rule do not seek to interpret a doubtful expression in a writing by the rules of grammar, but rather endeavor to ascertain the intent of the maker by reference to his surroundings and by a comparison and analysis of the entire *53contents of the instrument. Tested by this rule, we believe 'that the true meaning of the policy and the application taken together is that the assured intended to provide for all his children. The cause is therefore reversed, with directions to set aside the former judgment and to enter one in conformity to this opinion.
All concur.